EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication
Lutnick, US 2010/0106636 IDS considered November 27, 2020 and recited in parent patent, is the closest prior art. Forward citations of Lutnick failed to reveal closer prior art. Forward/backward citations of Lutnick. US 8,321,323, failed to reveal closer prior art. 
Lutnick alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Traders, PTO-892 Item U, is the closest non-patent literature prior art. Traders discloses: We have taken the buyside concept of the uncommitted order and applied it to the sellside. Rather than leaving the residual part of an algorithmic trade on the sidelines, waiting to reload, traders can put the order to work for them by placing it in BIDS as a "Conditional" order. Conditional orders are uncommitted, thereby allowing the order to rest longer and seek larger size without missing opportunities in other markets, and without the risk of double-execution. BIDS alerts the trader when a contra side shows up that meets the minimum trade size. Once the order is firmed up, the trade occurs.
Traders alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fair Disclosure Wire, PTO-892 Item V, discloses: So our strategy looking forward, our e-commerce strategy, continue with the hybrid trading -- that's the combination of man and machine; the clearing, where we are offering clearing services now through our client subsidiary; increased transparency in data warehousing. We are going to continue to strengthen the GFI brand. The revenues and margin growth are continuing. You saw from our first quarter that we did quite well. March was a very strong month for us. It showed the leverage in the business model. If they try to buy or sell and don't get a feel, nobody knows they want to the party. So there's no market moving activity if you didn't get your fill. And what we have seen is in the last year and a half these matching sessions in some of the areas of our business have grown to be 30%-40% of the revenue. It is now rolled out across all regions at GFI -- Asia, Europe and New York -- and we have it in fixed-income, financials and the emerging markets. The emerging markets are very actively taking up these matching sessions. We have matching sessions in single-name credit derivatives, matching sessions in indexes in credit, in interest rate options, interest rate swaps, basis trades, freight forwards, various energy markets and also currency derivatives. Then what's shaping up under the regulations is a two-tier system. Initially, we thought we were looking at potential all to all, single order book environment. But increasingly it is becoming clearer that we are going to end up with a two-tier system where you have a wholesale SEF marketplace which will probably be the major IDBs, the ones with the best technology and the ones that have the first mover advantage and with a 
AllAfrica.com, PTO-892 Item W, discloses: Electronic communication network is the term used in financial circles for a type of computer system that facilitates trading of financial products outside of stock exchanges. The primary products that are traded on ECNs are stocks and currencies. ECNs increase competition among trading firms by lowering transaction costs, giving clients full access to their order books, and offering order matching outside of traditional exchange hours. ECN's are sometimes also referred to as Alternative Trading System (ATS).
WO 2006/098843 (Chicago Mercantile Exchange) September 21, 2006 IDS considered November 27, 2020System and Method of Utilizing a Distributed Order Book in an Electronic Trade Match Machine, discloses: Aspects of the present invention overcome problems and limitations of the prior art by providing synchronized order books that are located at geographically remote locations. The order books may be connected by a high speed data network and may exchange status messages that include information such as the best bid and offer available at each order book to synchronize the order books. The synchronization of order books results in the appearance of a single order book. When orders are not matched locally at a local match engine, 
US 2006/0026090 (Balabon) February 2, 2006, discloses: This activation condition consists of a computer formula that calculates a "block trading range" that the central order book considers to be a reasonable price.  This price range is based on average prices of prior trades for fixed amounts of prior traded volume.  In order for limit orders to be activated and displayed in the central order book, the price of the limit order must fall within this block trading range.  If the price of an order falls within this price range, the order is deemed fair and reasonably priced, and advertised to the users in the system by coloring the symbol as active in the central order book.  When a subscriber hits an active order in the central order book, he will have to satisfy two conditions in order to execute a trade: first, his order must be contra to the order he is hitting, and second, his entered price must equal or cross the price of the sitting limit order he is hitting.  If his order is not contra, then he is notified by the central order book. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        June 10, 2021